EXHIBIT 10.2

MEDICAL SOLUTIONS MANAGEMENT INC.

237 Cedar Hill Street

Marlboro, MA 01752

November 16, 2007

Gentlemen:

Reference is hereby made to that certain Third Amendment, of even date herewith
(the “Third Amendment”), to Guarantee Fee, Reimbursement and Indemnification
Agreement, dated as of March 16, 2007, as amended on April 17, 2007 and on
May 16, 2007 (as so amended, the “Guarantee Fee Agreement”), by and among
Medical Solutions Management Inc., a Nevada corporation (“MSMI”), OrthoSupply
Management, Inc., a Delaware corporation, and Vicis Capital Master Fund, a
sub-trust of Vicis Capital Series Master Trust, a unit trust organized and
existing under the laws of the Cayman Islands (the “Fund”). As referenced in the
Third Amendment, MSMI proposes to enter into that certain Amendment No. 2 (the
“Letter of Credit Amendment”), in the form of Exhibit A to the Third Amendment,
to the Irrevocable Standby Letter of Credit No. 00034 in favor of Sovereign Bank
(as amended and in effect from time to time, the “Letter of Credit”), to change
the expiration date in the Letter of Credit from March 15, 2008 to March 15,
2009. Pursuant to the terms of the Guarantee Fee Agreement, the Letter of Credit
may not be amended without the Fund’s prior written consent, and in
consideration of the Fund’s consent to the Letter of Credit Amendment, which
consent is to be provided in the Third Amendment, MSMI hereby agrees with the
Fund as follows:

1. MSMI is currently in the process of amending in the State of Nevada its
Amended and Restated Articles of Incorporation to increase the number of
authorized but unissued shares of MSMI common stock, $0.0001 par value per share
(the “Common Stock”), from 100,000,000 to 200,000,000 shares (such amendment,
the “Charter Amendment”). Immediately upon and subject to the effectiveness of
the Charter Amendment in the State of Nevada, MSMI will issue to the Fund a
warrant for 3,060,000 shares of Common Stock in the form of Exhibit A hereto.

[Signatures on Following Page]



--------------------------------------------------------------------------------

Very truly yours, MEDICAL SOLUTIONS MANAGEMENT INC. By:  

/s/ Brian D. Lesperance

  Brian D. Lesperance   Chief Executive Officer

If the foregoing is acceptable, please sign below where indicated.

APPROVED AND ACCEPTED:

VICIS CAPITAL MASTER FUND

a sub-trust of Vicis Capital Series Master Trust

 

By: Caledonian Bank & Trust Limited

Trustee of Vicis Capital Series Master Trust

By:  

/s/ Keith W. Hughes

Name:   Keith W. Hughes Title:   Chief Financial Officer

 

-2-



--------------------------------------------------------------------------------

Exhibit A

 

THIS WARRANT OR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF COUNSEL FOR THE
HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT
REQUIRED, (iii) RECEIPT OF A NO-ACTION LETTER(S) FROM THE APPROPRIATE
GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE COMPLYING WITH THE PROVISIONS OF
SECTION 7 OF THIS WARRANT.

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THAT CERTAIN LOCK-UP AND LEAK-OUT
AGREEMENT, DATED AS OF JUNE 28, 2006, AS MAY BE AMENDED OR MODIFIED FROM TIME TO
TIME, BY AND BETWEEN MEDICAL SOLUTIONS MANAGEMENT INC. AND THE HOLDER.

SERIES CS WARRANT TO PURCHASE SHARES

OF COMMON STOCK

 

Warrant Number    CS- Date of Grant                , 200   (the “Grant Date”)
Exercise Term    The purchase right represented by this Warrant is exercisable,
in whole or in part, at any time from the Grant Date and from time to time
thereafter through and including the close of business on the date five (5)
years from the Grant Date (the “Expiration Date”); provided, however, that in
the event that any portion of this Warrant is unexercised as of the Expiration
Date, the terms of Section 2(b) of this Warrant shall apply. Name of Holder   
Vicis Capital Master Fund Right to Purchase the following number of shares of
Common Stock of Medical Solutions Management Inc. (subject to adjustment as
provided herein)    3,060,000 Warrant Price    $0.50

 

Page 1



--------------------------------------------------------------------------------

Exhibit A

 

Medical Solutions Management Inc., a Nevada corporation (the “Company”), hereby
certifies that, for value received, the “Holder” identified in the table above,
or its registered assigns, is the registered holder of a warrant (the “Warrant”)
to subscribe for and purchase the number of fully paid and nonassessable Common
Stock set forth in the table above (as adjusted pursuant to Section 4 hereof,
the “Warrant Shares”) of the Company, at a price per share equal to $0.50 (such
price and such other price as shall result, from time to time, from the
adjustments specified in Section 4 hereof is herein referred to as the “Warrant
Price”), subject to the provisions and upon the terms and conditions hereinafter
set forth.

As used herein, (a) the term “Common Stock” shall mean the Company’s presently
authorized Common Stock, par value $0.0001 per share, and any stock into or for
which such Common Stock may hereafter be converted or exchanged, and (b) the
term “Other Warrants” shall mean any warrant issued upon transfer or partial
exercise of this Warrant. The term “Warrant” as used herein shall be deemed to
include Other Warrants unless the context hereof or thereof clearly requires
otherwise.

1. Term. The term of the purchase right represented by this Warrant as set forth
in the table above.

2. Exercise; Expiration; Redemption.

a. Method of Exercise; Payment; Issuance of New Warrant. Subject to Section 1
hereof, the purchase right represented by this Warrant may be exercised by the
Holder, in whole or in part and from time to time after the Initial Exercise
Date, by the surrender of this Warrant (with the notice of exercise form
attached hereto as Exhibit A duly executed) at the principal office of the
Company and by the payment to the Company of an amount equal to the then
applicable Warrant Price multiplied by the number of Warrant Shares then being
purchased. The person or persons in whose name(s) any certificate(s)
representing shares of Common Stock shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and shall be
treated for all purposes as the record holder(s) of, the shares represented
thereby (and such shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised. In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be delivered to
the Holder as soon as possible and in any event within thirty (30) days after
such exercise and, unless this Warrant has been fully exercised, a new Warrant
representing the portion of the Warrant Shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be issued to the
Holder as soon as possible and in any event within such thirty (30)-day period.

 

Page 2



--------------------------------------------------------------------------------

Exhibit A

 

b. Expiration. In the event that any portion of this Warrant is unexercised as
of the Expiration Date, such portion of this Warrant shall automatically expire,
and the Holder shall have no rights with respect to such unexercised portion of
this Warrant.

c. Maximum. In no event shall the Holder be entitled to exercise any Warrant
Shares to the extent that, after such exercise, the sum of the number of shares
of Common Stock beneficially owned by the Holder and its affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unexercised portion of the Warrant Shares or any unexercised
right held by the Holder subject to a similar limitation), would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock (after taking into account the shares to be
issued to the Holder upon such exercise). For purposes of this Section 2(c),
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. Nothing herein shall preclude the
Holder from disposing of a sufficient number of other shares of Common Stock
beneficially owned by the Holder so as to thereafter permit the continued
exercise of this Warrant.

d. Cashless Exercise. Subject to the provisions hereof, at any time or from time
to time prior to the Expiration Date, the Holder shall also have the right to
exercise this Warrant or any portion thereof, without payment by the Holder of
the Warrant Price in cash or any other consideration (other than the surrender
of rights to receive Warrant Shares hereunder), as provided herein (a “Cashless
Exercise”). Upon a Cashless Exercise with respect to a particular number of
Warrant Shares (the “Exchanged Warrant Shares”), the Company shall deliver to
the Holder (without payment by the Holder of the Warrant Price in cash or any
other consideration (other than the surrender of rights to receive Common Stock
hereunder) that number of Warrant Shares computed using the following formula:

 

   X =   

Y (A - B)

         A   

 

Where:    X =    the number of Warrant Shares to be delivered to the holder;   
Y =    the number of Exchanged Warrant Shares;       A =    the Fair Market
Value of the Warrant Shares as determined in accordance with Section 4.       B
=    the Warrant Price (as adjusted through the Cashless Exercise Date)

A Cashless Exercise may be effected by the Holder by the surrender of this
Warrant as provided herein, together with a written statement specifying that
the Holder thereby intends to effect a Cashless Exercise and indicating the
number of Exchanged Warrant Shares which are covered by the Cashless Exercise.
Such Cashless Exercise shall be effective upon receipt by the Company of this
Warrant, together with the aforesaid written statement, or on such later date as
is specified therein (the “Cashless Exercise Date”). The Company shall

 

Page 3



--------------------------------------------------------------------------------

Exhibit A

 

issue to the Holder as of the Cashless Exercise Date a certificate for the
Warrant Shares issuable upon the Cashless Exercise and, if applicable, a new
warrant of like tenor evidencing the balance of the Warrant Shares remaining
subject to this Warrant.

3. Stock Fully Paid; Reservation of Shares. All Warrant Shares that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance pursuant to the terms and conditions herein, be fully paid and
nonassessable, and free from all taxes (other than any taxes determined with
respect to, or based upon, the income of the person to whom such shares are
issued), liens and charges (other than liens or charges created by actions of
the Holder or the person to whom such shares are issued), and pre-emptive rights
with respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issue upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

4. Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

a. Reclassification or Merger. In case of any reclassification, change or
conversion of securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of the Company with or into another corporation (other than a
merger with another corporation in which the Company is the acquiring and the
surviving corporation and which does not result in any reclassification or
change of outstanding securities issuable upon exercise of this Warrant), or in
case of any sale of all or substantially all of the assets of the Company, the
Company, or such successor or purchasing corporation, as the case may be, shall
duly execute and deliver to the Holder a new Warrant (in form and substance
satisfactory to the Holder), so that the Holder shall have the right to receive,
at a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the shares of Common Stock
theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change or merger by a holder of the number of shares of Common
Stock then purchasable under this Warrant. Such new Warrant shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4. The provisions of this Section 4(a)
shall similarly apply to successive reclassifications, changes, mergers and
transfers.

 

Page 4



--------------------------------------------------------------------------------

Exhibit A

 

b. Subdivision or Combination of Shares. If at any time while this Warrant
remains outstanding and unexpired the Company shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased in the case of a subdivision or increased in the case of a
combination, effective at the close of business on the date the subdivision or
combination becomes effective.

c. Stock Dividends. If at any time while this Warrant is outstanding and
unexpired the Company shall pay a dividend with respect to Common Stock payable
in Common Stock, then the Warrant Price shall be adjusted, from and after the
date of determination of stockholders entitled to receive such dividend or
distribution, to that price determined by multiplying the Warrant Price in
effect immediately prior to such date of determination by a fraction (i) the
numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend, and (ii) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend.

d. Rights Offerings. In case the Company shall, at any time after the Grant
Date, issue rights, options or warrants to the holders of equity securities of
the Company, entitling them to subscribe for or purchase shares of Common Stock
(or securities convertible or exchangeable into Common Stock) at a price per
share of Common Stock (or having a conversion or exchange price per share of
Common Stock if a security convertible or exchangeable into Common Stock) less
than the Warrant Price in effect on the record date for such issuance (or the
date of issuance, if there is no record date), the Warrant Price to be in effect
on and after such record date (or issuance date, as the case may be) shall be
reduced, concurrently with such issue, to a price equal to the consideration
received per share in connection with the issuance of such Additional Shares of
Common Stock. In case such purchase or subscription price may be paid in part or
in whole in a form other than cash, the fair value of such consideration shall
be determined by the Board of Directors of the Company (the “Board of
Directors”) in good faith as set forth in a duly adopted board resolution
certified by the Company’s Secretary or Assistant Secretary. Such adjustment
shall be made successively whenever such an issuance occurs; and in the event
that such rights, options, warrants, or convertible or exchangeable securities
are not so issued or expire or cease to be convertible or exchangeable before
they are exercised, converted, or exchanged (as the case may be), then the
Warrant Price shall again be adjusted to be the Warrant Price that would then be
in effect if such issuance had not occurred, provided however, the Company shall
adjust the number of Warrant Shares issued upon any exercise of this Warrant
after the adjustment required pursuant to this Section 4(d) but

 

Page 5



--------------------------------------------------------------------------------

Exhibit A

 

prior to the date such subsequent adjustment is made, in order to equitably
reflect the fact that such rights, options, warrants, or convertible or
exchangeable securities were not so issued or expired or ceased to be
convertible or exchangeable before they were exercised, converted, or exchanged
(as the case may be).

e. Other Issuances of Securities. In case the Company or any subsidiary of the
Company shall, at any time after the Grant Date, issue shares of Common Stock,
or rights, options, warrants or convertible or exchangeable securities
containing the right to subscribe for or purchase shares of Common Stock
(excluding (i) shares, rights, options, warrants, or convertible or exchangeable
securities or issued in any of the transactions described in Sections 4(a),
4(b), 4(c), or 4(d) above, (ii) shares issued upon the exercise of such rights,
options or warrants or upon conversion or exchange of such convertible or
exchangeable securities, and (iii) this Warrant and any shares issued upon
exercise thereof), at a price per share of Common Stock (determined in the case
of such rights, options, warrants, or convertible or exchangeable securities by
dividing (x) the total amount receivable by the Company in consideration of the
sale and issuance of such rights, options, warrants, or convertible or
exchangeable securities, plus the total minimum consideration payable to the
Company upon exercise, conversion, or exchange thereof by (y) the total maximum
number of shares of Common Stock covered by such rights, options, warrants, or
convertible or exchangeable securities) lower than the Warrant Price in effect
on the date of such issuance, then the Warrant Price shall be reduced,
concurrently with such issue, to a price equal to the consideration received per
share in connection with the issuance of such Additional Shares of Common Stock.
For the purposes of such adjustment, the maximum number of shares of Common
Stock which the holder of any such rights, options, warrants or convertible or
exchangeable securities shall be entitled to subscribe for or purchase shall be
deemed to be issued and outstanding as of the date of such sale and issuance and
the consideration received by the Company therefor shall be deemed to be the
consideration received by the Company for such rights, options, warrants, or
convertible or exchangeable securities, plus the minimum consideration or
premium stated in such rights, options, warrants, or convertible or exchangeable
securities to be paid for the shares of Common Stock covered thereby. In case
the Company shall sell and issue shares of Common Stock, or rights, options,
warrants, or convertible or exchangeable securities containing the right to
subscribe for or purchase shares of Common Stock for a consideration consisting,
in whole or in part, of property other than cash or its equivalent, then in
determining the price per share of Common Stock and the consideration received
by the Company for purposes of the first sentence of this Section 4(e), the
Board of Directors shall determine, in good faith, the fair value of said
property, and such determination shall be described in a duly adopted board
resolution certified by the Company’s Secretary or Assistant Secretary. In case
the Company shall sell and issue rights, options, warrants, or convertible or
exchangeable securities

 

Page 6



--------------------------------------------------------------------------------

Exhibit A

 

containing the right to subscribe for or purchase shares of Common Stock
together with one (1) or more other securities as a part of a unit at a price
per unit, then in determining the price per share of Common Stock and the
consideration received by the Company for purposes of the first sentence of this
Section 4(e), the Board of Directors shall determine, in good faith, which
determination shall be described in a duly adopted board resolution certified by
the Company’s Secretary or Assistant Secretary, the fair value of the rights,
options, warrants, or convertible or exchangeable securities then being sold as
part of such unit. Such adjustment shall be made successively whenever such an
issuance occurs, and in the event that such rights, options, warrants, or
convertible or exchangeable securities expire or cease to be convertible or
exchangeable before they are exercised, converted, or exchanged (as the case may
be), then the Warrant Price shall again be adjusted to the Warrant Price that
would then be in effect if such sale and issuance had not occurred, but such
subsequent adjustment shall not affect the number of Warrant Shares issued upon
any exercise of this Warrant prior to the date such subsequent adjustment is
made.

f. Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of Warrant Shares purchasable hereunder shall be adjusted, to the
nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

g. Determination of Fair Market Value. For purposes of this Warrant, “fair
market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean (i) if shares of Common Stock are traded on a
national securities exchange (an “Exchange”), the weighted average of the
closing sale price of a share of the Common Stock of the Company on the last
five (5) trading days prior to the Determination Date reported on such Exchange
as reported in The Wall Street Journal (weighted with respect to the trading
volume with respect to each such day), (ii) if shares of Common Stock are not
traded on an Exchange but trade in the over-the-counter market and such shares
are quoted on the National Association of Securities Dealers Automated
Quotations System (“NASDAQ”), the weighted average of the closing sale price of
a share of the Common Stock of the Company on the last five (5) trading days
prior to the Determination Date reported on NASDAQ as reported in The Wall
Street Journal (weighted with respect to the trading volume with respect to each
such day), (iii) if such shares are an issue for which last sale prices are not
reported on NASDAQ, the average of the closing sale price, in each case on the
last five (5) trading days (or if the relevant price or quotation did not exist
on any of such days, the relevant price or quotation on the next preceding
business day on which there was such

 

Page 7



--------------------------------------------------------------------------------

Exhibit A

 

a price or quotation) prior to the Determination Date as reported by the Over
the Counter Bulletin Board (the “OTCBB”), the National Quotation Bureau,
Incorporated, or any other successor organization, (iv) if no closing sales
price is reported for the Common Stock by the OTCBB, National Quotation Bureau,
Incorporated or any other successor organization for such day, the average of
the high and low bid and asked price of any of the market makers for the Common
Stock as reported on the OTCBB or in the “pink sheets” by the Pink Sheets, LLC
on the last five (5) trading days, or (v) if no price can be determined on the
basis of the above methods of valuation, then the judgment of valuation shall be
determined in good faith by the Board of Directors, which determination shall be
described in a duly adopted board resolution certified by the Company’s
Secretary or Assistant Secretary. If the Board of Directors is unable to
determine any Valuation (as defined below), or if the Holder disagrees with the
Board of Directors’ determination of any Valuation by written notice delivered
to the Company within five (5) business days after the determination thereof by
the Board of Directors is communicated to the Holder, which notice specifies the
Holder’s determination of such Valuation, then the Company and the Holder shall
select a mutually acceptable investment banking firm of national reputation
which has not had a material relationship with the Company or any officer of the
Company within the preceding two (2) years, which shall determine such
Valuation. Such investment banking firm’s determination of such Valuation shall
be final, binding and conclusive on the Company and the Holder. Any and all
costs and fees of such investment banking firm shall be borne equally by the
Company and the Holder, however, if the Valuation is within 90% of either
party’s valuation, then the other party shall pay all of the costs and fees of
such investment banking firm. For purposes of this Section 4(g), the term
“Valuation” shall mean the determination, to be made initially by the Board of
Directors, of the fair market value per share of Common Stock pursuant to
clause (v) above.

h. Subsequent Changes. If, at any time after any adjustment of the Warrant Price
shall have been made hereunder as the result of any issuance, sale or grant of
any rights, options, warrants or convertible or exchangeable securities, any of
such rights, options or warrants or the rights of conversion or exchange
associated with such convertible or exchangeable securities shall expire by
their terms or any of such rights, options, warrants or convertible or
exchangeable securities shall be repurchased by the Company or a subsidiary of
the Company for a consideration per underlying share of Common Stock not
exceeding the amount of such consideration received by the Company in connection
with the issuance, sale or grant of such rights, options, warrants or
convertible or exchangeable securities, the Warrant Price then in effect shall
forthwith be increased to the Warrant Price that would have been in effect if
such expiring right, option or warrant or rights of conversion or exchange or
such repurchased rights, options, warrants or convertible or exchangeable
securities had

 

Page 8



--------------------------------------------------------------------------------

Exhibit A

 

never been issued. Similarly, if at any time after any such adjustment of the
Warrant Price shall have been made pursuant to Section 4(e) above (i) any
additional aggregate consideration is received or becomes receivable by the
Company in connection with the issuance of exercise of such rights, options,
warrants or convertible or exchangeable securities or (ii) there is a reduction
in the conversion or exchange ratio applicable to such convertible or
exchangeable securities so that fewer shares of Common Stock will be issuable
upon the conversion or exchange thereof or there is a decrease in the number of
shares of Common Stock issuable upon exercise of such rights, options or
warrants (except where such reduction or decrease results from a combination of
shares described in Section 4(b) above), the Warrant Price then in effect shall
be forthwith readjusted to the Warrant Price that would have been in effect had
such changes taken place at the time that such rights, options, warrants or
convertible or exchangeable securities were initially issued, granted or sold.
In no event shall any readjustment under this Section 4(h) affect the validity
of any Warrant Shares issued upon any exercise of this Warrant prior to such
readjustment.

i. Excluded Transactions. Notwithstanding the foregoing, Sections 4(d) or 4(e)
above shall not apply to: (i) shares of Common Stock issued or deemed issued to
employees or directors of, or consultants to, the Company or any of its
subsidiaries pursuant to a plan, agreement, or arrangement approved by the Board
of Directors; provided that, at the time of any such issuance under clause
(i) above, the aggregate of such issuances under clause (i) in the then
preceding 12 month period shall not exceed 3,000,000 shares of Common Stock of
the Company (subject to equitable adjustment in the event a stock dividend,
stock split, combination, reclassification, or other similar event affecting the
Common Stock); provided, further that, the aggregate issuance after December 30,
2005 shall not, in any event, exceed 5,580,000 (subject to equitable adjustment
in the event a stock dividend, stock split, combination, reclassification, or
other similar event affecting the Common Stock); (ii) the issuance of securities
pursuant to the conversion or exercise of convertible or exercisable securities
outstanding on the date hereof; (iii) shares of Common Stock issued in
connection with any stock split or stock dividend of the Company; (iv) the
issuance of shares of Common Stock in connection with a bona fide joint venture
or business acquisition of or by the Company approved by the Board of Directors,
whether by merger, consolidation, sale of assets, sale or exchange of stock, or
otherwise; provided that, at the time of any such issuance under clause
(iv) above, the aggregate of such issuances under clause (iv) in the preceding
12 month period shall not exceed 10% of the then outstanding Common Stock
(assuming full conversion and exercise of all convertible and exercisable
securities); and (v) the issuance of shares of Common Stock upon exercise of any
of the warrants of the Company outstanding as of the Grant Date (or issuable
pursuant to other convertible securities of the Company outstanding as of the
Grant Date).

 

Page 9



--------------------------------------------------------------------------------

Exhibit A

 

5. Notice of Adjustments. Whenever the Warrant Price or the number of Warrant
Shares purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall deliver to the Holder a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and the number of Warrant Shares purchasable
hereunder after giving effect to such adjustment.

6. Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value
(as determined in accordance with Section 4(g) above) of a share of Common Stock
on the date of exercise.

7. Compliance with Securities Act; Disposition of Warrant or Warrant Shares.

a. Compliance with Securities Act. The Holder, by acceptance hereof, agrees that
this Warrant and the shares of Common Stock to be issued upon exercise hereof
are being acquired for investment and that the Holder will not offer, sell or
otherwise dispose of this Warrant, or any shares of Common Stock to be issued
upon exercise hereof except under circumstances which will not result in a
violation of the Securities Act of 1933, as amended (the “Securities Act”). Upon
exercise of this Warrant, the Holder shall confirm in writing, by executing the
form attached as Exhibit A hereto, that the shares of Common Stock so purchased
are being acquired for investment and not with a view toward distribution or
resale. This Warrant and all shares of Common Stock issued upon exercise of this
Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO,
(ii) AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED, (iii) RECEIPT OF A NO-ACTION
LETTER(S) FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE
COMPLYING WITH THE PROVISIONS OF SECTION 7 OF THIS WARRANT UNDER WHICH THESE
SECURITIES WERE ISSUED DIRECTLY OR INDIRECTLY.”

 

Page 10



--------------------------------------------------------------------------------

Exhibit A

 

In addition, in connection with the issuance of this Warrant, the Holder
specifically represents to the Company by acceptance of this Warrant as follows:

(1) The Holder is aware of the Company’s business affairs and financial
condition, and has acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire this Warrant. The Holder has
executed a confidentiality agreement and will hold all information governed by
that agreement in accordance with the terms of such agreement. The Holder is
acquiring this Warrant for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any “distribution” thereof
for purposes of the Securities Act.

(2) The Holder understands that this Warrant and the Warrant Shares have not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Holder’s investment intent as expressed herein. In this
connection, the Holder understands that, in the view of the Securities and
Exchange Commission (the “SEC”), the statutory basis for such exemption may be
unavailable if the Holder’s representation was predicated solely upon a present
intention to hold this Warrant and the Warrant Shares for the minimum capital
gains period specified under applicable tax laws, for a deferred sale, for or
until an increase or decrease in the market price of this Warrant and the
Warrant Shares, or for a period of one (1) year or any other fixed period in the
future.

(3) The Holder further understands that this Warrant and the Warrant Shares must
be held indefinitely unless subsequently registered under the Securities Act and
any applicable state securities laws, or unless exemptions from registration are
otherwise available.

(4) The Holder is aware of the provisions of Rule 144 and 144A, promulgated
under the Securities Act, which, in substance, permit limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer), in a non-public offering subject
to the satisfaction of certain conditions, if applicable, including, among other
things: the availability of certain public information about the Company, the
resale occurring not less than one (1) year after the party has purchased and
paid for the securities to be sold; the sale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934, as
amended) and the amount of securities being sold during any three-month period
not exceeding the specified limitations stated therein.

 

Page 11



--------------------------------------------------------------------------------

Exhibit A

 

(5) The Holder further understands that at the time it wishes to sell this
Warrant and the Warrant Shares there may be no public market upon which to make
such a sale, and that, even if such a public market then exists, the Company may
not be satisfying the current public information requirements of Rule 144 and
144A, and that, in such event, the Holder may be precluded from selling this
Warrant and the Warrant Shares under Rule 144 and 144A even if the one (1)-year
minimum holding period had been satisfied.

(6) The Holder further understands that in the event all of the requirements of
Rule 144 and 144A are not satisfied, registration under the Securities Act,
compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 and 144A is not
exclusive, the staff of the SEC has expressed its opinion that persons proposing
to sell private placement securities other than in a registered offering and
otherwise than pursuant to Rule 144 and 144A will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.

b. Exchange. This Warrant may be exchanged, without payment of any service
charge, for one (1) or more new Warrants of like tenor exercisable for the same
aggregate number of shares of Common Stock upon surrender to the Company by the
Holder in person or by legal representative or by attorney duly authorized in
writing and, upon issuance of the new Warrant or Warrants, the surrendered
Warrant shall be cancelled and disposed of by the Company.

c. Disposition of Warrant or Warrant Shares. With respect to any offer, sale or
other disposition of this Warrant, or any Warrant Shares acquired pursuant to
the exercise of this Warrant prior to registration of such Warrant or Warrant
Shares, the Holder and each subsequent holder of this Warrant agrees to give
written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of such holder’s counsel, if reasonably
requested by the Company, to the effect that such offer, sale or other
disposition may be effected without registration or qualification (under the
Securities Act as then in effect or any federal or state law then in effect) of
this Warrant or such Warrant Shares and indicating whether or not under the
Securities Act certificates for this Warrant or such Warrant Shares to be sold
or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with applicable
law. Promptly upon receiving such written notice and reasonably satisfactory
opinion, if so requested, the Company, as promptly as practicable, shall notify
such holder that such holder may sell or otherwise dispose of this Warrant or
such Warrant Shares, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section 8(c) that
the opinion of counsel for the holder is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly after such
determination has been made and neither this Warrant nor any Warrant shall be
sold or otherwise disposed of until such disagreement has

 

Page 12



--------------------------------------------------------------------------------

Exhibit A

 

been resolved. The foregoing notwithstanding, this Warrant or such Warrant
Shares may (i) as to such federal laws, be offered, sold or otherwise disposed
of in accordance with Rule 144 and 144A under the Securities Act, provided that
the Company shall have been furnished with such information as the Company may
reasonably request to provide a reasonable assurance that the provisions of Rule
144 and 144A have been satisfied and (ii) be offered, sold, distributed or
otherwise transferred to any Affiliate of the Holder without regard to this
Section 7, but only if the Company is in receipt of an opinion of counsel as to
the permissibility of such transfer under federal and state securities laws and
an investor representation letter from the transferee, in form and substance
reasonably satisfactory to the Company. Each certificate representing this
Warrant or the Warrant Shares thus transferred (except a transfer pursuant to
Rule 144) shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for the holder, such legend is not required in
order to ensure compliance with such laws. The Company may issue stop transfer
instructions to its transfer agent or, if acting as its own transfer agent, the
Company may stop transfer on its corporate books, in connection with such
restrictions. As used herein, “Affiliate of the Holder” shall mean (x) any
owner, shareholder, partner or member of the Holder, and (y) any other Person
that directly or indirectly, through one or more intermediaries, Controls or is
Controlled by or is under common Control (as such terms are defined in Rule
12b-2 promulgated under the Securities Exchange Act of 1934, as amended) with
the Holder.

8. Rights as Stockholders; Information. The Holder, as such, shall not be
entitled to vote or be deemed the holder of Common Stock or any other securities
of the Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of the directors or upon any matter submitted to
stockholders at any meeting thereof, or to receive notice of meetings, until
this Warrant shall have been exercised and the Warrant Shares purchasable upon
the exercise hereof shall have become deliverable, as provided herein. The
foregoing notwithstanding, the Company will transmit to the Holder such
information, documents and reports as are generally distributed to the holders
of any class or series of the securities of the Company concurrently with the
distribution thereof to the stockholders.

9. Additional Rights.

9.1 Mergers. In the event that the Company undertakes to (i) sell, lease,
exchange, convey or otherwise dispose of all or substantially all of its
property or business, or (ii) merge into or consolidate with any other
corporation (other than a wholly-owned subsidiary of the Company), or effect any
transaction (including a merger or other reorganization) or series of related
transactions, in which more than fifty percent (50%) of the voting power of the
Company is disposed of, the Company will use its best efforts to provide at
least thirty (30) days notice of the terms and conditions of the proposed
transaction. The Company shall cooperate with the Holder in consummating the
sale of this Warrant in connection with any such transaction.

 

Page 13



--------------------------------------------------------------------------------

Exhibit A

 

10. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

11. Notices. Unless otherwise specifically provided herein, all communications
under this Warrant shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if sent by facsimile
transmission to the number shown on the books of the Company, and telephonic
confirmation of receipt is obtained promptly after completion of transmission,
(iii) on the day after delivery to Federal Express or similar overnight courier,
or (iv) on the fifth day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid, and
properly addressed, return receipt requested, to the Holder at its address as
shown on the books of the Company or to the Company at the address indicated
therefor on the signature page of this Warrant. The Holder or the Company may
change its address for purposes of this Section 11 by giving the other party
written notice of the new address in the manner set forth herein.

12. Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets, and all of the obligations of
the Company relating to the Common Stock issuable upon the exercise or
conversion of this Warrant shall survive the exercise, conversion and
termination of this Warrant and all of the covenants and agreements of the
Company shall inure to the benefit of the successors and assigns of the Holder.
The Company will, at the time of the exercise or conversion of this Warrant, in
whole or in part, upon request of the Holder but at the Company’s expense,
acknowledge in writing its continuing obligation to the Holder in respect of any
rights to which the Holder shall continue to be entitled after such exercise or
conversion in accordance with this Warrant; provided, that the failure of the
Holder to make any such request shall not affect the continuing obligation of
the Company to the Holder in respect of such rights.

13. Lost Warrants or Stock Certificates. The Company covenants to the Holder
that, upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
and, in the case of any loss, theft or destruction, upon receipt of an executed
lost securities bond or indemnity reasonably satisfactory to the Company, or in
the case of any such mutilation upon surrender and cancellation of such Warrant
or stock certificate, the Company will make and deliver a new Warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

 

Page 14



--------------------------------------------------------------------------------

Exhibit A

 

14. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant.

15. Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the
Commonwealth of Massachusetts (without regard to principles of conflicts of
laws).

16. Remedies. In case any one (1) or more of the covenants and agreements
contained in this Warrant shall have been breached, the Holder (in the case of a
breach by the Company), or the Company (in the case of a breach by the Holder),
may proceed to protect and enforce their or its rights either by suit in equity
and/or by action at law, including, but not limited to, an action for damages as
a result of any such breach and/or an action for specific performance of any
such covenant or agreement contained in this Warrant.

17. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to the foregoing terms and conditions.

18. No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder
against impairment.

19. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by the Holder by endorsement by the Holder of the form of assignment
attached as Exhibit B hereto. On the surrender for exchange of this Warrant,
with the Holder’s endorsement and together with an opinion of counsel reasonably
satisfactory to the Company that the transfer of this Warrant will be in
compliance with applicable securities laws, the Company will, at the Holder’s
sole cost and expense, including payment by the Holder of any applicable
transfer taxes, issue and deliver to or on the order of the Holder thereof a new
Warrant or Warrants of like tenor, in the name of the Holder and/or the
transferee(s) specified by the Holder (each, a “Transferee”), providing for in
the aggregate on the face or faces thereof the number of shares of Common Stock
called for on the face or faces of this Warrant so surrendered by the Holder.
Notwithstanding the foregoing, no such transfers shall result in any public
distribution of this Warrant.

 

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.

 

MEDICAL SOLUTIONS MANAGEMENT INC. By:  

 

Name:   Title:    

Dated: November     , 2007



--------------------------------------------------------------------------------

NOTICE TO FLORIDA RESIDENTS

 

--------------------------------------------------------------------------------

WHERE SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA (EXCLUDING CERTAIN
INSTITUTIONAL PURCHASERS DESCRIBED IN SECTION 517.061(7) OF THE FLORIDA
SECURITIES AND INVESTOR PROTECTION ACT) (THE “ACT”), ANY SUCH SALE MADE PURSUANT
TO SECTION 517.061(11) OF THE ACT SHALL BE VOIDABLE BY THE PURCHASER EITHER
WITHIN THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
PURCHASER TO THE ISSUER, OR AN AGENT OF THE ISSUER, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EXERCISE

1. The undersigned hereby elects to purchase              shares of Common Stock
of Medical Solutions Management Inc. pursuant to the terms of the attached
Warrant, and tenders herewith payment of the purchase price of such shares in
full.

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:

 

 

(Name)

 

 

(Address)

3. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

 

 

(Signature)

 

 

(Date)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the within
Series CS Warrant No. CS-11 to purchase                      shares of Common
Stock of Medical Solutions Management Inc. to which the within Series CS Warrant
No. CS-11 relates, and appoints                                         
Attorney-in-Fact to transfer such right on the books of Medical Solutions
Management Inc., with full power of substitution in the premises.

 

   

 

Dated:     (Signature must conform to name of Holder as specified on the face of
Warrant)    

 

     

 

     

 

      (Address)  